UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-14765 HERSHA HOSPITALITY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 44 Hersha Drive, Harrisburg, PA (Address of Registrant’s Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (717) 236-4400 Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filer o Small reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No As of August 1, 2012, the number of Class A common shares of beneficial interest outstanding was 198,536,956 and there were no Class B common shares outstanding. Hersha Hospitality Trust Table of Contents Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets as of June 30, 2012 [Unaudited] and December 31, 2011 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 [Unaudited] 4 Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2012 and2011 [Unaudited] 6 Consolidated Statements of Equity for the Six Months Ended June 30, 2012 and 2011 [Unaudited] 7 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 [Unaudited] 8 Notes to the Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 49 Item 4. Controls and Procedures. 51 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 51 Item 1A. Risk Factors. 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 52 Item 3. Defaults Upon Senior Securities. 52 Item 4. Mine Safety Disclosures. 52 Item 5. Other Information. 52 Item 6. Exhibits. 52 SIGNATURES 53 2 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATEDBALANCE SHEETS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] June 30, 2012 December 31, 2011 Assets: Investment in Hotel Properties, net of Accumulated Depreciation,(including consolidation of variable interest entity assets of $90,134 and $0) $ $ Investment in Unconsolidated Joint Ventures Development Loans Receivable Cash and Cash Equivalents Escrow Deposits Hotel Accounts Receivable, net of Allowance for Doubtful Accounts of $539 and $495 Deferred Financing Costs, net of Accumulated Amortization of $9,059 and $9,138 Due from Related Parties Intangible Assets, net of Accumulated Amortization of $1,633 and $1,357 Deposits on Hotel Acquisitions Other Assets Hotel Assets Held for Sale - Total Assets $ $ Liabilities and Equity: Line of Credit $ $ Mortgages and Notes Payable, (including consolidation of variable interest entity debtof $58,013 and $0) Accounts Payable, Accrued Expenses and Other Liabilities Dividends and Distributions Payable Due to Related Parties Liabilities Related to Assets Held for Sale - Total Liabilities Redeemable Noncontrolling Interests - Common Units (Note 1) $ $ Equity: Shareholders' Equity: Preferred Shares:8% Series A, $.01 Par Value, 29,000,000 shares authorized, 2,400,000 Shares Issued and Outstanding (Aggregate Liquidation Preference $60,000) at June 30, 2012 and December 31, 2011 24 24 Preferred Shares:8% Series B, $.01 Par Value, 4,600,000 shares authorized, 4,600,000 Shares Issued and Outstanding (Aggregate Liquidation Preference $115,000) at June 30, 2012 and December 31, 2011 46 46 Common Shares:Class A, $.01 Par Value,300,000,000 Shares Authorized at June 30, 2012 and December 31, 2011, 198,440,233 and 169,969,973 Shares Issued and Outstanding at June 30, 2012 and December 31, 2011, respectively Common Shares:Class B, $.01 Par Value, 1,000,000 Shares Authorized, None Issued and Outstanding - - Accumulated Other Comprehensive Loss ) ) Additional Paid-in Capital Distributions in Excess of Net Income ) ) Total Shareholders' Equity Noncontrolling Interests (Note 1): Noncontrolling Interests - Common Units Noncontrolling Interests - Consolidated Joint Ventures - Noncontrolling Interests - Other - Total Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The Accompanying Notes Are an Integral Part of These Consolidated Financial Statements 3 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenue: Hotel Operating Revenues $ Interest Income from Development Loans Other Revenues 52 85 Total Revenues Operating Expenses: Hotel Operating Expenses Hotel Ground Rent Real Estate and Personal Property Taxes and Property Insurance General and Administrative Stock Based Compensation Acquisition and Terminated Transaction Costs Depreciation and Amortization Total Operating Expenses Operating Income Interest Income Interest Expense Other Expense Loss on Debt Extinguishment 34 34 Income (loss) before Income (loss) from Unconsolidated Joint Venture Investments and Discontinued Operations ) ) Income (loss) from Unconsolidated Joint Ventures ) ) ) (Loss) gain from Remeasurement of Investment in Unconsolidated Joint Venture ) ) Income (loss) from Unconsolidated Joint Venture Investments ) Income (loss) from Continuing Operations ) ) Discontinued Operations(Note 12): Gain on Disposition of Hotel Properties - - Income (loss) from Discontinued Operations ) ) Income (loss) from Discontinued Operations ) Net Income (loss) ) (Income) loss Allocated to Noncontrolling Interests ) ) ) Preferred Distributions ) Net Income (loss) applicable to Common Shareholders $ ) The Accompanying Notes Are an Integral Part of These Consolidated Financial Statements. 4 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (CONTINUED) FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Earnings Per Share: BASIC Income (loss) from Continuing Operations applicable to Common Shareholders $ $ $ ) $ ) Income (loss) from Discontinued Operations applicable to Common Shareholders $ $ ) Net Income (loss) applicable to Common Shareholders $ ) DILUTED Income (loss) from Continuing Operations applicable to Common Shareholders $
